 



Exhibit 10.3

         
 
       
FISCAL YEAR 2005 CORPORATE
INCENTIVE COMPENSATION PLAN
  (HYPERION LOGO) [f05421a0542100.gif]
 
         
 
       
as Created by Human Resources
    07.01.04  
 
         

Purpose

The Fiscal Year 2005 Corporate Incentive Compensation Plan (“Plan”), applicable
to the period from July 1, 2004 to June 30, 2005 (“Term”), is the result of a
determined and continuing effort on the part of Hyperion Solutions Corporation
(“Hyperion”) to encourage the overall performance of certain (as determined in
Hyperion’s discretion) employees (“Participants”), thereby allowing Hyperion to
accomplish its growth and profit objectives. The Plan is designed to provide
Participants with value (“Incentive Compensation”) in exchange for the value
provided to Hyperion through Participants’ activities. The Plan is a
performance-based incentive plan that rewards Participants for their efforts in
driving the growth and success of the business by providing variable
compensation (“Incentive Compensation) to Plan Participants based upon corporate
business performance, business unit performance, and individual performance.

Plan Objectives

The key objectives of the Plan are:



    Pay for Performance

The performance of the company and the Participant’s business unit against
semi-annual goals builds the available Incentive Compensation fund. The
Participant’s performance on semi-annual goals adjusts the actual Incentive
Compensation payout. Over performance on goals will drive a higher Incentive
Compensation payout and under performance on goals will lower the payout.      
Participant Support of Business Unit Goals

Tying Incentive Compensation payouts to business unit goals makes the
achievement of those goals a priority for every Participant in Hyperion. This
encourages Participants and teams to look beyond their individual and team goals
to assist with overall business unit goals.       Participant Awareness and
Alignment with Corporate Goals

Participants should understand Hyperion’s annual objectives, and how their
business unit’s and Participant’s goals align with corporate goals, and
therefore a significant portion of every Participant’s Incentive Compensation is
based on Hyperion’s overall performance.       Program Alignment with
Shareholder Interests

The company is fiscally responsible by linking Incentive Compensation payouts
directly to corporate and business unit performance.       Participant Retention

By requiring that Participants remain with the company during the term of the
Plan, Participant turnover is reduced.

Incentive Compensation Periods

Incentive Compensation is currently paid semi-annually after the close of the
half. The semi-annual Incentive Compensation periods are:

                 
1st half FY05
  July 1, 2004   to   December 31, 2004   Payout in February 2005
2nd half FY05
  January 1, 2005   to   June 30, 2005   Payout in August 2005

               
Hyperion Confidential
    Page 1 of 5

 



--------------------------------------------------------------------------------



 



Target Incentive Compensation Amount

A Participant has a target Incentive Compensation amount, typically expressed as
a percent of eligible earnings. For example, a Participant with an annual base
salary of $50,000 and a targeted Incentive Compensation percent of 10% has an
annual target Incentive Compensation amount of $5,000 (= $50,000 x 10%).

Eligible Earnings

For Participants whose Incentive Compensation target is expressed as a percent
of eligible earnings, eligible earnings include base salary, overtime, vacation,
and sabbatical earnings made during the period the participant is eligible under
this plan, but do not include disability pay, any sign-on bonus, commissions,
and any other incentive compensation. For countries outside of the United
States, unless there is a mandatory requirement for eligible earning to be
defined otherwise, the same definition of eligible earning applies. For example,
if a non-exempt Participant earns $25,000 in base salary and $2,000 in overtime
during the Incentive Compensation period, then the Participant’ eligible
earnings are $27,000 and his semi-annual target Incentive Compensation amount is
$2,700 (= $27,000 x 10%).

Performance Goals

Performance goals are determined as follows:



    Individual Goals

Individual performance level will be based on performance against semi-annual
individual goals established by Hyperion. Individual goals will be based on
specific objectives and metrics that support the business unit and company in
reaching their goals. Goals must be written and recorded within the first month
of the Incentive Compensation period.       Business Unit Goals

Business unit performance level will be based on performance against semi-annual
goals established for each business unit management by Hyperion. These goals and
measurements will be based on specific objectives and metrics of business unit
performance that support Hyperion’s strategy and objectives. Goals may also be
established at the sub-business unit level (department, region, etc).      
Corporate Goals

Corporate performance level will be based on performance against annual fiscal
year corporate goals, and will include specific financial metrics such as
revenue growth, operating margin and earnings per share, as well as strategic
goals such as customer satisfaction. The specific goals will be established by
Hyperion at the beginning of the fiscal year. Financial goals may be expressed
as a percentage achievement of target figure. For example, the goal for
achieving operating income margin may be expressed as meeting 100% of target,
while the actual figure will not be disclosed until after the quarterly earnings
call.

Business Unit and Corporate Performance Allocation

The allocation of business unit and corporate performance to Incentive
Compensation payouts differs by job level:

                      Business Unit Performance Allocation   Corporate
Performance Allocation
Management Committee Members
    25 %     75 %
Vice Presidents and Directors
    60 %     40 %
Managers and Staff
    75 %     25 %

Performance Levels

At the end of the semiannual Incentive Compensation period, performance levels
are determined as follows:



    Participant Performance Level

Participant’s results will be assessed against Participant’s specific goals and
job expectations to determine Participant performance level.       Business Unit
Performance Level

Participant’s business unit’s results will assessed against the business unit’s
goals to determine the business unit performance level that builds the business
unit incentive compensation fund that will be allocated within the business
unit.

               
Hyperion Confidential
    Page 2 of 5

 



--------------------------------------------------------------------------------



 



    Corporate Performance Level

The company’s results will be assessed against the corporate goals to determine
the corporate performance level that builds the corporate incentive compensation
fund that will be allocated throughout the company.

Incentive Compensation Payout

Participant’s individual performance level is multiplied against the sum of the
business unit performance allocation of the business unit performance level and
the corporate performance allocation of the corporate performance level to
determine the Participant’s Incentive Compensation level, which is multiplied by
Participant’s target Incentive Compensation to determine Participant’s payout:

                                                 
Incentive
      Participant       Business Unit       Business Unit       Corporate      
Corporate       Target Incentive
Compensation
  =   Performance   x ((   Performance   x   Performance   ) + (   Performance  
x   Performance   )) x   Compensation
Payout
      Level       Allocation       Level       Allocation       Level      
Amount

Plan Funding

The business unit and corporate performance levels measured against the business
unit and corporation semi-annual goals creates the available Plan funding.
Following the close of the semiannual Incentive Compensation period, the level
of funding for each business unit fund and for the corporate fund will be based
on the actual performance against goals, as determined by Hyperion. While
certain business units may choose to allocate Incentive Compensation based on
sub-business unit department or regional performance, the business unit fund
will still be built from the overall business unit performance.

Eligibility

In order for a Participant to be eligible to receive a payout under the Hyperion
Incentive Compensation Plan, Participant must meet certain criteria:



    Active Regular Employee

An active regular employee who has begun employment with Hyperion prior to the
last month of the semiannual Incentive Compensation period, and is not on any
other type of incentive compensation plan, is eligible to participate in the
Plan. Participants who participate in any other type of incentive compensation
plan, including the Fiscal Year 2005 Sales Incentive Compensation Plan, Fiscal
Year 2005 Services Incentive Compensation Plan, or any other Hyperion incentive
compensation plans, are not eligible for the Hyperion Incentive Compensation
Plan. If there is a position change between two different incentive compensation
plans, the payout under the Plan will be based on the eligible earning made by
the participant during the period eligible for the Plan.       Not Subject to
Discipline or Performance Improvement Action

A Participant, who is subject to discipline or performance improvement action,
will not be eligible to participate in the Plan during the period of action. A
Participant who successfully completes a performance improvement action may be
eligible, at Hyperion’s sole discretion, to receive a reduced Incentive
Compensation payout to reflect the period of time the Participant was subject to
the performance improvement action. Regardless, Participant’s specific goals and
job expectations will be used top determine Participant performance level.      
Voluntary Termination

Since one of the goals of the Plan is Participant retention, a Participant who
voluntarily terminates Participant’s employment with Hyperion prior to the
Incentive Compensation payout will not be eligible for Incentive Compensation
for that period.       Involuntary Termination

A Participant who is involuntarily terminated by Hyperion prior to the end of a
semiannual Incentive Compensation payout period will not be eligible for
Incentive Compensation for that period. A Participant who is involuntarily
terminated after the end of the semiannual Incentive Compensation period, but
prior to the Incentive Compensation payout, will receive the amount of Incentive
Compensation on the same schedule Participant would have received, had
Participant remained an employee of Hyperion. This provision in no way modifies
the provision relating to performance improvement actions, or any other
provision of this Plan. If the involuntarily terminated Participant is

               
Hyperion Confidential
    Page 3 of 5

 



--------------------------------------------------------------------------------



 



   otherwise ineligible to receive compensation under the terms of this Plan,
this section shall not serve to make any such Participant eligible to receive
Incentive Compensation under the plan.       Leave of Absence

A Participant who is on an approved leave of absence during part of the
Incentive Compensation period will be eligible to participate in the Plan,
however the Incentive Compensation payout will be based on the eligible
earnings, as defined in the Eligible Earning section (above), during the
semiannual Incentive Compensation period. Hyperion shall use reasonable efforts
to determine, in its sole discretion, Participant’s level of performance, the
business unit’s performance and the company performance prior to the
commencement of the Employee’s leave in determining the prorated Incentive
Compensation. A Participant who has been on a leave of absence during an entire
semiannual Incentive Compensation period is ineligible for participation in the
Plan during that period.

Plan Administration and Modifications

The exclusive right and responsibility to administer the Plan lies with
Hyperion’s management, whose good faith interpretations and decisions will be
final. While every effort has been made to make this Plan equitable, there may
arise situations where special interpretation is required, and in such
situations, Hyperion will, in good faith and in its sole discretion, use its
best efforts to determine the intent of the Plan and to render a judgment that
is fair to all parties. This Plan supersedes all prior compensation plans.
Hyperion reserves the right to amend, terminate or modify this Plan, in whole or
in part, at any time, upon written notice (including email) to Participant (if
employed by Hyperion on the effective date of the notice).

Conflict Resolution and Arbitration

The parties acknowledge that it is impossible to draft a plan such that it
accounts for every contingency. If and when conflicts arise as to any aspect of
the administration of the Plan, a Participant will have the right to seek an
interpretation and/or variance from the Plan. For proper resolution, all such
requests must be presented, in accordance with applicable law to Participant’s
immediate manager. In the event of any dispute or claim relating to or arising
out of Participant’s participation in the Plan, Participant’s employment
relationship with Hyperion, or the termination of Participant’s employment with
Hyperion, for any reason (including, but not limited to, any claims of breach of
contract, wrongful termination or age, sex, race, national origin, disability or
other discrimination or harassment), Participant and Hyperion agree that all
such disputes will be fully, finally and exclusively resolved by binding
arbitration to the fullest extent permitted by law. The arbitration will be
conducted in accordance with the American Arbitration Association’s “National
Rules for the Resolution of Employment Disputes” then in effect. PARTICIPANT AND
HYPERION HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO HAVE ANY AND ALL DISPUTES OR
CLAIMS ADJUDICATED IN COURT OR BEFORE ANY ADMINISTRATIVE AGENCY, OR TRIED IN
COURT OR BEFORE ANY ADMINISTRATIVE AGENCY, JUDGE OR JURY.

No Employment Contract and At-Will Employment

Nothing in this Plan shall be construed to imply the creation of an employment
contract between Hyperion and Participant, nor will the Plan, or an employee’s
opportunity to participate in it, constitute a guarantee of employment for any
specific period of time. Either Hyperion or Participant may terminate
Participant’s employment at any time with or without cause, and with or without
prior notice. The Plan is only made available to Participants who agree to the
terms hereof, and Participant’s decision to participate in the Plan will
constitute acceptance of the terms and conditions of this Plan. This Plan is
subject to the terms of Participant’s offer letter and any other agreement
Participant may have with Hyperion. Nothing in this Plan grants any third party
beneficiary rights under this Plan.

General

The validity, performance and construction of this Plan shall be governed by the
laws of the State of California, USA (excluding its conflict of laws
provisions). Santa Clara County, California shall be the appropriate venue and
jurisdiction for the resolution of disputes hereunder. This Plan is personal and
non-transferable. Participant may not assign, pay, or encumber any portion of
any amounts due hereunder to any agent, customer, or other party as an
inducement in obtaining a sale or otherwise. This Plan sets forth the entire
understanding between the parties with regard to its subject matter, and
supersedes any and all prior and contemporaneous conversations, understandings
and agreements between parties, including any previous compensation plan, and
any oral or written information or advice given by Hyperion, its employees,
agents, or representatives, all of which are of no further force and effect.
Except as may be affirmed in writing by the parties, the failure or delay of
Hyperion to enforce its rights with respect to this Plan will not constitute a
waiver of its right to enforce its rights with respect to the same, or any other
breach or default. If any provision of the Plan will be held by an arbitrator or
court of

               
Hyperion Confidential
    Page 4 of 5

 



--------------------------------------------------------------------------------



 



competent jurisdiction to be contrary to law, that provision will be enforced to
the maximum extent permissible, and the remaining provisions of the Plan will
remain in full force and effect.

               
Hyperion Confidential
    Page 5 of 5

 